Nagan Constr., Inc. v Monsignor McClancy Mem. High School (2016 NY Slip Op 01813)





Nagan Constr., Inc. v Monsignor McClancy Mem. High School


2016 NY Slip Op 01813


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-09716
2013-09717
 (Index No. 9543/11)

[*1]Nagan Construction, Inc., et al., appellants, 
vMonsignor McClancy Memorial High School, defendant-respondent, et al., defendants; L.E.B. Electric, Ltd., nonparty-respondent.


King & King, LLP, Long Island City, NY (Peter M. Kutil and Katie L. Bireley of counsel), for appellants.
Picciano & Scahill, P.C., Westbury, NY (Francis J. Scahill and Robert J. Lally of counsel), for defendant-respondent.
Sesti Law Firm, P.C., White Plains, NY (Norma J. Silfen of counsel), for nonparty-respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, negligence, and fraud, the plaintiffs appeal (1) from an order of the Supreme Court, Queens County (Grays, J.), dated March 27, 2013, which denied their motion, inter alia, to compel nonparty L.E.B. Electric, Ltd., to comply with a subpoena, and granted the cross motion of nonparty L.E.B. Electric, Ltd., inter alia, for a protective order with respect to the subpoena, and (2), as limited by their brief, from so much of an order of the same court dated July 10, 2013, as granted the motion of the defendant Monsignor McClancy Memorial High School for a protective order with respect to certain discovery sought by the plaintiffs.
ORDERED that the appeals are dismissed as academic, without costs or disbursements, in light of a subsequent order of the Supreme Court, Queens County, dated April 1, 2014, and this Court's determination of the appeal therefrom (see Nagan Constr., Inc. v Monsignor McClancy Mem. High School, _____ AD3d _____ [Appellate Division Docket No. 2014-04645; decided herewith]).
RIVERA, J.P., DICKERSON, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court